—Judgment, Supreme Court, New- York County (Carol Berkman, J.), rendered April 26, 2000, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s sentence was not unconstitutionally excessive (see, People v Thompson, 83 NY2d 477). Furthermore, we perceive no basis for a discretionary reduction of sentence. Concur—Nardelli, J.P., Saxe, Buckley, Sullivan and Gonzalez, JJ.